Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 1 of 34 PageID #: 10
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 2 of 34 PageID #: 11
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 3 of 34 PageID #: 12
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 4 of 34 PageID #: 13
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 5 of 34 PageID #: 14
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 6 of 34 PageID #: 15
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 7 of 34 PageID #: 16
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 8 of 34 PageID #: 17
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 9 of 34 PageID #: 18
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 10 of 34 PageID #: 19
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 11 of 34 PageID #: 20
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 12 of 34 PageID #: 21
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 13 of 34 PageID #: 22
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 14 of 34 PageID #: 23
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 15 of 34 PageID #: 24
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 16 of 34 PageID #: 25
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 17 of 34 PageID #: 26
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 18 of 34 PageID #: 27
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 19 of 34 PageID #: 28
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 20 of 34 PageID #: 29
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 21 of 34 PageID #: 30
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 22 of 34 PageID #: 31
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 23 of 34 PageID #: 32
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 24 of 34 PageID #: 33
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 25 of 34 PageID #: 34
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 26 of 34 PageID #: 35
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 27 of 34 PageID #: 36
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 28 of 34 PageID #: 37
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 29 of 34 PageID #: 38




  STEPHEN R. BARRY* †                                                           405 WEST MAIN STREET
  DAPHNE MCNUTT BARRY                                                           LAFAYETTE, LOUISIANA 70501
  KATHLEEN C. MARKSBURY                                                         TELEPHONE: (337) 237-2889
  W. BRIGGS SCOTT ◊                                                             FACSIMILE: (337) 237-2878
  RYAN D. KELLEY
                                                                                612 GRAVIER STREET
  * A PROFESSIONAL LAW CORPORATION
  † ALSO ADMITTED IN TEXAS
                                                                                NEW ORLEANS, LOUISIANA 70130
  ◊ ALSO ADMITTED IN MISSISSIPPI                                                TELEPHONE: (504) 525-5553
                                                                                FACSIMILE: (504) 525-1909
  OF COUNSEL:
  WENDELL R. VERRET                                                             WWW.BARRYLAWCO.COM

                                                                                PLEASE ADDRESS REPLY TO:
                                                                                LAFAYETTE

                                              August 25, 2020


  Via E-File

  Clerk of Court, Lafayette Parish
  15th Judicial District Court
  P.O. Box 2009
  Lafayette, Louisiana 70502

            RE:       James Lewis v. Geico Casualty Company
                      No. 20203358-E, 15th JDC, Lafayette Parish, Louisiana
                      Our File No. 25-2330; Claim No. 0561734080101053

  Dear Clerk:

          Enclosed please find the original and one (1) copy of Geico Casualty Company’s Motion
  and Order for Extension of Time and Request for Notice to be filed in the record of the above
  captioned matter. Please submit to the appropriate Judge for signature and return a conformed copy
  to our office in the enclosed self-addressed stamped envelope. Also enclosed is our firm’s check
  to cover costs.

          Thank you for your assistance and if you have any questions or concerns, please do not
  hesitate to contact our office.

            With kindest regards, we remain

                                                         Very truly yours,

                                                         BARRY & CO, LLC

                                                         /s/ Stephen R. Barry

                                                         Stephen R. Barry
                                                         Ryan D. Kelley
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 30 of 34 PageID #: 39
  August 25, 2020
  Page 2


  SRB:dcr
  Enclosure(s)
  cc:    G.W. Rudick, II, Esq. (via email)
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 31 of 34 PageID #: 40
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 32 of 34 PageID #: 41
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 33 of 34 PageID #: 42
Case 6:20-cv-01169-RRS-CBW Document 1-2 Filed 09/09/20 Page 34 of 34 PageID #: 43
